DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-20 are pending in this application.
Claim 18 is amended.
Claim 2 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Burns on 05/07/2021, and 05/14/2021.
In claim 3, line 1, "claim 2" has been replaced by – claim 1--.
In claim 6, line 1, "claim 2” has been replaced by – claim 1--.
In claim 18, line 4, "the stator sleeve" has been replaced by – a stator sleeve--.
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A stator sleeve assembly comprising: a first cylindrical housing portion defining an the sleeve elements defining a set of axial fluid passages fluidly connecting the outer radial cavity with the third cavity, wherein the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements. Claims 3 -14 are allowed based on their dependency on claim 1.
Regarding claim 15, the prior art of record in combination does not disclose the limitation: A stator assembly for an electric machine comprising: a stator core having multiple posts; multiple windings, with a winding provided on each of the posts; and a stator sleeve located about the stator core and an inner surface confronting the stator core and comprising: a first cylindrical housing portion defining an inner radial cavity defined by at least one outer circumferential wall adapted to envelop the stator core, and at least a portion of the stator sleeve, in a thermally conductive confronting relationship with the stator core and an outer radial cavity, the outer radial cavity overlying at least an axial portion of the inner radial cavity, and a set of radial passages fluidly connecting the inner radial cavity with the outer radial cavity; a second cylindrical housing portion defining a third cavity, the second housing portion axially spaced from the first housing portion; and a set of circumferentially spaced sleeve the sleeve elements defining a set of axial fluid passages fluidly connecting the outer radial cavity with the third cavity; wherein the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements; and Serial Number: 15/696,801Examiner: Bart IliyaFiled: September 6, 2017Group Art Unit: 2839Page 5 of 8wherein the inner radial cavity, the set of radial passages, the outer radial cavity, the set of axial fluid passages, and the third cavity define a fluid coolant flow path whereby coolant can be provided to the inner radial cavity to the third cavity. Claims 16 -17 are allowed based on their dependency on claim 15.
Regarding claim 18, the prior art of record in combination does not disclose the limitation: A method of cooling a stator assembly, comprising: receiving a fluid coolant flow to a first cylindrical housing portion defining an inner radial cavity defined by at least one outer circumferential wall adapted to envelop the stator assembly, and at least a portion of a stator sleeve, thermally connected with the stator assembly; delivering the fluid coolant flow to an outer radial cavity of the first cylindrical housing portion, the outer radial cavity overlapping at least a portion of the inner radial cavity, and fluidly connected with the inner radial cavity by a set of radial passages circumferentially spaced about the first cylindrical housing portion; and delivering the fluid coolant flow to a second cylindrical housing portion axially spaced from the first cylindrical housing portion and fluidly connected with the outer radial cavity by a set of circumferentially spaced sleeve elements coupling the first and second cylindrical housing portions such that the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements, the sleeve elements defining a set of fluid passages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        








	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839